Exhibit 10.3

 

 

 

LEASE AGREEMENT

between

TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC

and

MEADE PIPELINE CO LLC

February 14, 2014

 

 

 

In this document, “[*****]” indicates that confidential portions of this
document have been redacted and filed separately with the Securities and
Exchange Commission.

 

 

 



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of the 14th day
of February, 2014 (“Effective Date”), by and between MEADE PIPELINE CO LLC
(“Meade”), a Delaware limited liability company, and TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC (“Transco”), a Delaware limited liability company. Meade and
Transco may be referred to in this Lease individually as a “Party” or
collectively as the “Parties.”

RECITALS

WHEREAS, Transco and Meade are jointly developing new natural gas pipeline
facilities as part of Transco’s proposed “Atlantic Sunrise Project” (such new
natural gas pipeline facilities, as further described in Exhibit A hereto, are
referred to herein as the “Central Penn Line”);

WHEREAS, Transco and Meade are executing contemporaneously herewith a
Construction and Ownership Agreement pursuant to which Transco will construct,
and Transco and Meade will jointly own, the Central Penn Line (the “Construction
and Ownership Agreement”), and an Operation and Maintenance Agreement pursuant
to which Transco will provide operation and maintenance services for the Central
Penn Line (the “Operation and Maintenance Agreement”); and

WHEREAS, Transco and Meade now desire to set forth the terms and conditions
under which Meade shall lease its undivided joint ownership interest in the
Central Penn Line facilities to Transco.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained in this Lease, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

1.1 Definitions. As used in this Lease, the following terms have the following
meanings:

“Article VI Interruption” has the meaning given in Section 6.4

“Atlantic Sunrise Project” means Transco’s proposed natural gas pipeline
expansion project designed to provide new firm transportation capacity from
various supply points in northeast Pennsylvania to delivery points along
Transco’s mainline in southeast Pennsylvania and extending southward to
Transco’s Zone 4/4A Pools at Transco’s Station 85 in Choctaw Co., Alabama.

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Texas are closed.

“Cabot” has the meaning given in Section 4.3.



--------------------------------------------------------------------------------

“Cabot Precedent Agreement” has the meaning given in Section 4.3.

“Construction and Ownership Agreement” has the meaning given in the Recitals.

“Cost Overrun” has the meaning given in Section 5.5.

“CPL Original Capital Estimate” has the meaning given in the Construction and
Ownership Agreement.

“Early Termination Date” has the meaning given in Section 4.3.

“Effective Date” has the meaning given in the introductory paragraph.

“Encumbrance” means any lien, pledge, condemnation proceeding, security
interest, mortgage or similar encumbrance.

“FERC” means the Federal Energy Regulatory Commission or its successor.

“FERC Authorizations” has the meaning given in Section 7.1.

“Force Majeure” has the meaning given in Section 6.2.

“Governmental Authority” means any federal, state, local, municipal or,
governmental department, commission, court, board, bureau, agency or
instrumentality or any judicial, regulatory or administrative body having
jurisdiction as to the matter in question.

“Law” means any statute, law (including common law), order, rule, regulation,
decree or other legal or regulatory determination, including any of the
foregoing as may be enacted, amended or issued after the execution of this
Lease.

“Lease” has the meaning given in the introductory paragraph.

“Lease Commencement Date” means the first day of service under the River Road
Service Agreement.

“Leased Facilities” has the meaning given in Section 2.1.

“Lease Term” has the meaning given in Section 4.2.

“Meade” has the meaning given in the introductory paragraph.

“Monthly Lease Charge” has the meaning given in Section 5.1.

“Operation and Maintenance Agreement” has the meaning given in the Recitals.

“Party” and “Parties” have the meanings given in the introductory paragraph.

“Person” means any party or individual or any type of corporation, company or
partnership.

 

2



--------------------------------------------------------------------------------

“Project Costs” has the meaning given in the Construction and Ownership
Agreement.

“River Road Service Agreement” has the meaning given in Section 4.3.

“Transco” has the meaning given in the introductory paragraph.

“Transco’s Tariff” means Volume No. 1 of Transco’s FERC Gas Tariff on file with
FERC, as amended from time to time.

1.2 Rules of Interpretation.

(a) References herein to Sections, Exhibits, clauses and paragraphs are
references to sections of, exhibits to, clauses of, and paragraphs of, this
Lease.

(b) Unless otherwise specified, “hereunder,” “herein,” “hereto,” “hereof” and
words of similar import refer to this Lease as a whole and not to any particular
provision hereof.

(c) Words denoting the singular include the plural and vice versa.

(d) References to any Person shall include such Person’s successors and
permitted assigns in that designated capacity.

(e) References to days, months and years are references to calendar days, months
and years unless otherwise specified.

(f) Words not otherwise defined herein that have well known and generally
accepted technical or trade meanings are used in accordance with such meanings.

(g) Any reference to “dollars” or “$” or to “cents” or “¢” shall be to United
States dollars or cents, respectively.

(h) The use of the words “include,” “includes,” or “including” shall be by way
of example only and shall not be considered in any way to limit the generality
of the description preceding the use of such word.

(i) The words “shall” and “will” shall have equal effect.

(j) This Lease shall be considered for all purposes as prepared through the
joint efforts of the Parties and shall not be construed against either Party as
a result of the preparation, substitution, submission or other event of
negotiation, drafting or execution hereof.

(k) The headings in this Lease are for purposes of reference only and shall not
limit or define the meaning hereof.

(l) Unless the context otherwise requires, the use of any of the words “action,”
“claim,” “suit,” “proceeding,” or “judgment,” includes any and all such terms.

(m) Any references to specific section numbers of Transco’s Tariff shall be
deemed to include any renumbering thereof or duly authorized amendments thereto.

 

3



--------------------------------------------------------------------------------

ARTICLE II.

SCOPE OF LEASE

2.1 Leased Facilities. Effective as of the Lease Commencement Date, Meade hereby
leases to Transco, and Transco hereby leases from Meade, Meade’s undivided joint
ownership interest in the Central Penn Line (“Leased Facilities”).

2.2 Use of Leased Facilities. During the effective term of this Lease, Transco
will have full possessory and operational rights to the Leased Facilities,
including 100% of the pipeline capacity of the Central Penn Line.

2.3 Facilities Upon Termination. Upon termination of this Lease and receipt by
Transco of the necessary authorizations from the FERC, the Leased Facilities
shall revert to Meade. Subject to the terms and conditions of the Operation and
Maintenance Agreement and the Construction and Ownership Agreement, Transco
shall return the Leased Facilities to the condition existing as of the Lease
Commencement Date, ordinary wear and tear excepted.

2.4 Meade’s Facilities Obligations. Meade shall preserve and maintain,
throughout the effective term of this Lease, all of its ownership rights in and
to the Central Penn Line to ensure the continued use by Transco of the Leased
Facilities in the operation of Transco’s pipeline system. Provided that Transco
performs its obligations hereunder, Meade hereby covenants that Transco shall
have and enjoy the quiet and peaceable possession and use of the Leased
Facilities during the effective term of this Lease. For the avoidance of doubt,
this Section 2.4 is not intended to, and shall not, restrict any right of Meade
under the Construction and Ownership Agreement to sell or assign its ownership
rights in the Central Penn Line.

ARTICLE III.

OPERATIONS

3.1 Operation and Maintenance. Transco shall operate and maintain the Central
Penn Line pursuant to the terms and conditions of the Operation and Maintenance
Agreement.

3.2 Applicability of Transco’s Tariff to Day-to-Day Operations. Matters
respecting the provision of transmission services by Transco through the Leased
Facilities shall be governed by the provisions of Transco’s Tariff.

ARTICLE IV.

TERM OF LEASE

4.1 Effective Date. This Lease shall be effective as of the Effective Date and
shall remain in effect until terminated in accordance with the terms hereof. The
effective term of this Lease shall be determined pursuant to Sections 4.2 and
4.3 below.

4.2 Term. This Lease shall remain in force and effect for a term of twenty
(20) years beginning with the Lease Commencement Date unless terminated earlier
in accordance with Section 4.3 (“Lease Term”). Subject to the receipt of any
necessary authorizations from the FERC, this Lease shall terminate upon the
expiration of the Lease Term.

 

4



--------------------------------------------------------------------------------

4.3 Early Termination of Lease Term. Notwithstanding the foregoing: (i) if the
primary term of the service agreement under Transco’s Rate Schedule FT providing
for firm transportation service of 500,000 dt/day to be entered into between
Transco and Cabot Oil & Gas Corporation (“Cabot”) pursuant to the terms and
conditions of that certain Precedent Agreement (Atlantic Sunrise Project), dated
February 5, 2014, between Transco and Cabot (such precedent agreement is
referred to herein as the “Cabot Precedent Agreement” and such service
agreement, as the same may be assigned or released to another Person, is
referred to herein as the “River Road Service Agreement”) is not extended to
remain in effect for twenty (20) years following the Lease Commencement Date in
accordance with the terms and conditions of the River Road Service Agreement,
then Transco shall have the right to terminate this Lease at the end of the
fifteenth (15th) year following the Lease Commencement Date (“Early Termination
Date”), subject to the receipt of any necessary authorizations from the FERC,
provided that such termination right must be exercised, if at all, by Transco
providing written notice thereof to Meade at least [*****] months prior to the
Early Termination Date, or else such right shall be waived; (ii) Transco shall
have the right to terminate this Lease effective as of the termination of the
River Road Service Agreement if such termination of the River Road Service
Agreement is due to the shipper’s failure to pay reservation charges thereunder
(after any applicable cure periods) or shipper’s failure to provide credit
support in an amount not greater than three (3) months of reservation charges
thereunder; (iii) Transco shall have the right to terminate this Lease effective
as of the termination of the Construction and Ownership Agreement; and
(iv) Meade shall have the right to terminate this Lease in accordance with
Section 5.4(a). If Transco terminates this Lease under (ii) above, then Transco
shall use good faith efforts to collect any monies it is entitled to from the
shipper and shall pay to Meade its proportionate share of all proceeds it
receives under such agreement in order to mitigate Meade’s loss of revenue
resulting from the Lease termination. Meade’s proportionate share for purposes
of the foregoing sentence shall be equal to (1) the daily charge per dt
equivalent of the Monthly Lease Charge, divided by (2) the daily reservation
rate per dt being charged by Transco under the River Road Service Agreement as
of the date of termination of such agreement.

4.4 Effect of Termination. Upon termination of this Lease, the Parties shall be
discharged from any further obligations hereunder to the other Party, including
any obligation to provide (in the case of Meade) or to pay for (in the case of
Transco) the lease of facilities hereunder; provided, however, that termination
of this Lease shall not relieve either Party from any obligation already accrued
prior to the date of such termination nor shall such termination deprive a Party
of any remedy otherwise available to it.

ARTICLE V.

CHARGES AND PAYMENT

5.1 Monthly Lease Charge. Beginning with the Lease Commencement Date and
continuing through the Lease Term, Transco shall pay to Meade a monthly lease
charge of $[*****] (“Monthly Lease Charge”) subject to renegotiation under
Section 5.5 hereof and reduction under Section 3.2(b) of the Construction and
Ownership Agreement, as appropriate. If the first day of the Lease Term occurs
after the first day of a month, then the Monthly Lease Charge for such month
shall be the Monthly Lease Charge multiplied by a fraction, the numerator of
which is the number of days in such month that the Lease was in effect divided
by the total number of days in such month. If the last day of the Lease Term
occurs other than on the last day of a month, then the Monthly Lease Charge for
the final month of the term of this Lease shall be likewise pro-rated for the
number of days in the month that this Lease was in effect.

 

5



--------------------------------------------------------------------------------

5.2 Terms of Payment. Meade shall submit an invoice to Transco on or before the
tenth (10th) day of each month for the Monthly Lease Charge due hereunder for
the preceding month. Transco shall pay Meade the amount of such invoice within
ten (10) days after receipt thereof. Such payment shall be by wire transfer of
immediately available funds to the account specified by Meade.

5.3 Non-Payment under River Road Service Agreement. Notwithstanding the
foregoing, Transco’s obligation hereunder to pay the Monthly Lease Charge shall
be suspended for any period of time that the shipper under the River Road
Service Agreement fails to pay to Transco the applicable reservation charges
thereunder, provided that (i) during such period Transco uses good faith efforts
to collect the amounts owed by the shipper under the River Road Service
Agreement, and (ii) upon payment by the shipper of the amounts owed under the
River Road Service Agreement, Transco shall likewise make payments of amounts
owed for Monthly Lease Charges due hereunder (such payments by Transco shall be
in the same proportion to the amounts owed for the Monthly Lease Charges as the
shipper’s payments are to the amounts owed for the reservation charges under the
River Road Service Agreement). If despite Transco’s good faith efforts to
collect the amounts owed under the River Road Service Agreement the shipper’s
failure to pay continues beyond all waiting periods set forth in the applicable
provisions of Transco’s Tariff governing a shipper’s failure to pay, Transco
shall either (y) exercise its right to terminate the River Road Service
Agreement in accordance with Section 4.3, or (z) promptly commence good faith
negotiations with Meade to determine a mutually agreeable course of action.

5.4 Late Payment.

(a) If Transco fails to make timely payment of the amount of an invoice under
this Lease, then Meade shall be entitled to collect the amount of such invoice
together with interest thereon calculated at a rate (which in no event shall be
higher than the maximum rate permitted by applicable law) equal to two percent
(2%) per annum over the prime rate as published by the Wall Street Journal from
time to time and in effect during the applicable period. Interest shall accrue
on unpaid amounts, including unpaid interest compounded daily, beginning on the
payment due date of the invoice and shall terminate when such invoice is paid.
If such failure to pay continues for thirty (30) days after payment is due,
Meade, in addition to any other remedy it may have at law (except for
termination of this Lease, which shall be subject to the following), may notify
Transco in writing of its nonpayment, allowing Transco sixty (60) days to make
payment of any unpaid amount and to provide assurances satisfactory to Meade
that such non-payment will not recur. If Transco fails to make payment of any
unpaid amount within such sixty (60) day period, then Meade may terminate this
Lease upon ten (10) days written notice to Transco and the FERC, provided that
if Transco makes payment in full within such 10-day period, such termination
shall not be effected and this Lease shall remain in full force and effect
pursuant to the terms hereof. If Meade terminates this Lease in accordance with
the foregoing and Transco does not make payment within such 10-day period, then
Transco agrees that Meade may seek relief at law and/or in equity, including
without limitation injunctive relief and/or specific performance (and in that
regard, injunctive relief and/or specific performance may be sought by Meade
without proof of any actual or special damages).

 

6



--------------------------------------------------------------------------------

(b) If Transco fails to make timely payments more than two (2) times in any six
(6) consecutive month period, then, until Transco thereafter makes timely
payments for twelve (12) consecutive months, Meade may require Transco to pay
the Monthly Lease Charge for the upcoming three (3) months quarterly in advance.

5.5 Renegotiation of Monthly Lease Charge. If the Project Costs (either
estimated or actual) for the Central Penn Line exceed the CPL Original Capital
Estimate (“Cost Overrun”) and in connection with the Cost Overrun Transco and
Cabot execute an amendment to the Cabot Precedent Agreement and/or the River
Road Service Agreement to set forth a higher negotiated daily reservation rate
than originally set forth in such agreement(s), then Transco shall promptly
notify Meade thereof. Such notification shall include the amount of the increase
in the negotiated daily reservation rate attributable to the Cost Overrun.
Promptly following Meade’s receipt of such notification, the Parties shall
negotiate in good faith to amend this Lease to increase the Monthly Lease Charge
to reflect the same percentage increase in the negotiated daily reservation rate
under the Cabot Precedent Agreement and/or the River Road Service Agreement
attributable to the Cost Overrun. The effective date of such increase in the
Monthly Lease Charge shall be the same as the effective date of the
above-described amendment to the Cabot Precedent Agreement and/or the River Road
Service Agreement.

ARTICLE VI.

FORCE MAJEURE

6.1 Effect of Force Majeure. If by reason of Force Majeure either Party hereto
is rendered unable, wholly or in part, to carry out its obligations under this
Lease, and if such Party gives notice and reasonably full particulars of such
event of Force Majeure in writing, by electronic mail or by facsimile, to the
other within a reasonable period of time (which shall not exceed, in any event,
two (2) Business Days) after the occurrence of the event of Force Majeure, the
Party giving such notice, so far as and to the extent that it is affected by
such Force Majeure shall, subject to Section 6.3, be relieved of its obligations
under this Lease affected by such event of Force Majeure and shall not be liable
in damages during the continuance of any inability so caused so long as the
affected Party is using its reasonable efforts to remedy or otherwise to
alleviate such event of Force Majeure as quickly as reasonably possible.

6.2 Definition of Force Majeure. As used in this Lease, the term “Force Majeure”
shall mean acts of God, strikes, lockouts, industrial disturbances, acts of the
public enemy or terrorists, wars, blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, droughts, tornados, hurricanes,
storms, crevasses, floods, washouts, arrests, the order of any Governmental
Authority, quarantines, expropriation or confiscation, vandalism, sabotage,
civil disturbances, relocation of facilities, explosions, breakage or accidents
to machinery or lines of pipe, freezing of or damage to wells or delivery
facilities, National Weather Service warnings or advisories, whether official or
unofficial, that result in the evacuation of facilities, well blowouts, failure
of surface equipment or pipelines, accidents, breakdowns, inability to obtain or
unavoidable delay in obtaining material, equipment, supplies, permits,
rights-of-way or labor to perform or to comply with any obligation or condition
of this Agreement, or any other causes,

 

7



--------------------------------------------------------------------------------

whether of the kind enumerated in this Agreement or otherwise, that are not
reasonably within the control of the Party claiming Force Majeure. Nothing
herein shall be construed to require a Party to settle any strikes, lockouts,
industrial disturbance or disagreements with landowners by acceding to the
demands of any opposing party when such course is inadvisable in the discretion
of the Party having difficulty.

6.3 Negligence or Willful Misconduct. An event of Force Majeure shall not
relieve the affected Party of its obligations hereunder to the extent that its
negligence or willful misconduct created such event of Force Majeure nor shall
an event of Force Majeure relieve a Party from its obligations to make payments
due hereunder, nor shall an event of Force Majeure relieve a Party from its
obligations to remedy or alleviate the event of Force Majeure.

6.4 Monthly Lease Charge Credits. If by reason of Force Majeure pursuant to
Section 6.1 herein, Meade is rendered unable, wholly or in part, to carry out
its obligations under this Lease and as a result Transco is unable to redeliver
the quantities of gas tendered for delivery through the Central Penn Line under
the Cabot Service Agreement (“Article VI Interruption”), and, due to such
Article VI Interruption Transco is required pursuant to Transco’s Tariff or FERC
order to provide reservation charge credits, then (i) Transco shall promptly
provide written notice to Meade of Transco’s requirement to provide reservation
charge credits (including the sum of such reservation charge credits and
reasonable supporting data), and (ii) the Monthly Lease Charge for the month in
which such suspension occurs shall be reduced by an amount equal to (A) the
Monthly Lease Charge multiplied by (B) a fraction, the numerator of which is the
number of days in such month that this Lease was suspended and the denominator
of which is the total number of days in such month; provided, however, that in
no event shall such credit exceed the sum of the reservation charge credits that
Transco provides under the Cabot Service Agreement in connection with such
Article VI Interruption.

ARTICLE VII.

APPLICATIONS FOR GOVERNMENTAL APPROVALS

7.1 Applications for Governmental Approvals. After the Effective Date, Transco
shall proceed with due diligence to obtain from any Governmental Authority
having competent jurisdiction over the matters covered by this Lease the
authorizations necessary to implement the terms of this Lease, including the
necessary authorizations from the FERC (“FERC Authorizations”), all as further
described in the Construction and Ownership Agreement.

ARTICLE VIII.

MISCELLANEOUS

8.1 Governing Law. THIS LEASE AND ANY CLAIMS HEREUNDER SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY
CONFLICTS OF LAWS RULES OR PRINCIPLES THAT MIGHT REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION. ANY SUIT BROUGHT WITH RESPECT TO OR RELATING TO
THIS LEASE SHALL BE BROUGHT IN THE COURTS OF HARRIS COUNTY, TEXAS OR THE
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION.

 

8



--------------------------------------------------------------------------------

8.2 Disputes. Any dispute between the Parties arising under this Lease shall be
resolved in accordance with the provisions of this Section. The Parties shall
initially attempt to resolve a dispute by the following informal dispute
resolution process. Each Party shall designate in writing to the other Party a
representative who shall be authorized to resolve any dispute with due
consideration of law, equity and good faith. Each dispute shall be initially
referred by written notice to such designated representative for resolution. If
the designated representatives are unable to resolve any such dispute within
thirty (30) days of such referral, each Party shall designate in writing to the
other Party an officer who shall be authorized to resolve the dispute, and such
officers shall attempt to resolve such dispute within a further period of
fifteen (15) days. The Parties shall attempt to resolve all disputes promptly,
equitably and in good faith, and shall provide each other in a timely manner
reasonable documentation relating to the dispute. Neither Party shall be under
an obligation to provide any privileged or confidential documents that it is not
otherwise obligated to provide under this Lease and each Party may seek
equitable relief as it determines in its sole judgment is necessary. Unless the
Parties otherwise agree, if the period of forty five (45) days referred to above
has expired and the dispute remains unresolved, the Parties may, by mutual
agreement, submit the dispute to arbitration or, if no such agreement is
reached, either Party may submit the dispute to the appropriate court or
governmental authority.

8.3 Limitation of Liability. Neither party shall be liable to the other party
for consequential, incidental, indirect, exemplary, special or punitive damages
(including lost profits, loss of production or other damages attributable to
business interruption) arising in connection with this Lease.

8.4 Insurance. The Parties acknowledge that the provisions regarding the
maintenance of insurance for the Leased Facilities are set forth in the
Construction and Ownership Agreement and the Operation and Maintenance
Agreement.

8.5 No Waiver. No waiver by a Party of any default by the other Party in the
performance of any provision, condition or requirement in this Lease shall be
deemed to be a waiver of, or in any manner release the other Party from,
performance of any other provision, condition or requirement in this Lease, nor
shall such waiver be deemed to be a waiver of, or in any manner a release of,
the defaulting Party from future performance of the same provision, condition or
requirement. Except to the extent otherwise expressly set forth herein, any
delay or omission of any Party to exercise any right in this Lease shall not
impair the exercise of any such right or any like right accruing to it
thereafter.

8.6 Entire Agreement. This Lease represents the entire agreement between the
Parties with respect to the subject matter hereof, and the obligations of the
Parties expressed in this Lease are the sole and exclusive obligations of the
Parties with respect to the subject matter of this Lease. Neither Party accepts
or has imposed upon it, by virtue of this Lease or otherwise, any implied
obligations or covenants with respect to the subject matter of this Lease.

8.7 No Modifications. No modifications of the terms and provisions of this Lease
shall be effective except by the execution of a supplementary written agreement
executed by both Parties.

 

9



--------------------------------------------------------------------------------

8.8 Notices.

(a) All notices and other communications by a Party shall be in writing and
shall be sent by one (1) of the following means: electronic mail, facsimile
transmission, hand delivery or courier to the other Party at the electronic or
physical addresses/fax transmission numbers as provided in this Section:

If to Transco:

Transcontinental Gas Pipe Line Company, LLC

Attention: Vice President, Commercial Operations

P.O. Box 1396

Houston, Texas 77251-1396

Fax Number: (713) 215-4269

or at such other address as may be designated by Transco from time to time by
written notice.

If to Meade:

Meade Pipeline Co LLC

c/o WGL Midstream, Inc.

Attention: Anthony M. Nee, President

101 Constitution Ave, NW

Washington, D.C. 20080

Fax Number: (202) 842-2880

or at such other address as may be designated by Meade from time to time by
written notice.

(b) For all purposes of this Lease, a notice or communication will be deemed
effective on the day that the notification as set forth in subparagraph
(a) above has occurred, as follows:

(i) if delivered by hand or sent by courier, on the day it is delivered unless
(A) that day is not a Business Day, or (B) if delivered after the close of
business on a Business Day, in either of which cases it is deemed effective on
the next succeeding Business Day; and

(ii) if sent by electronic mail or facsimile transmission, on the date
transmitted, provided that confirmation of receipt is obtained by the sender,
unless the date of transmission is not a Business Day or if it was received
after the receiving Party’s regular business hours, in which case it is deemed
effective on the next succeeding Business Day.

8.9 Assignment. Other than pursuant to an Encumbrance, any purported assignment
of this Lease by either Party shall be null and void ab initio without the prior
written consent of the other Party, which consent may be withheld in the sole
discretion of the non-assigning Party. This Lease and all of the rights, duties
and obligations herein established shall extend to and be binding upon and shall
inure to the benefit of the respective successors and permitted assigns of the
Parties.

 

10



--------------------------------------------------------------------------------

8.10 Subject to Laws. This Lease and the obligations of the Parties are subject
to all Laws of Governmental Authorities having jurisdiction, and, in the event
of conflict, such Laws of Governmental Authorities having jurisdiction shall
control.

8.11 No Joint Venture or Partnership. Nothing in this Lease shall be construed
to create a joint venture or partnership between the Parties or to constitute
one Party as the agent of the other for any purpose.

8.12 No Third Party Beneficiaries. Nothing in this Lease is intended to confer,
or shall be construed as conferring, upon any Person other than the Parties and
permitted assigns any right, remedy or claim under this Lease.

8.13 Severability. If a Governmental Authority of competent jurisdiction
declares any provision of this Lease unenforceable, then that provision shall be
severed from this Lease and this Lease shall otherwise remain in full force and
effect and be construed as if it did not contain the severed provision;
provided, however, that if severing such provision from this Lease has a
material adverse effect on the rights or obligations of either Party as set
forth in this Lease, then the Parties agree to negotiate in good faith
replacement terms that are consistent with the Governmental Authority’s
declaration or directive and that maintain the relative economic positions of,
and risks to, the Parties as reflected in this Lease as of the Effective Date.

8.14 Waiver of Trial by Jury. To the extent permitted by Law, the Parties hereby
waive all rights to trial by jury on any cause of action directly or indirectly
involving the terms, covenants or conditions of this Lease or any matters
whatsoever arising out of, or in any way connected with, this Lease. This
Section shall survive the termination or expiration of this Lease.

8.15 Exhibits. Exhibit A hereto is hereby incorporated herein by this reference.

8.16 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

8.17 Further Assurances. The Parties agree to execute all other additional
instruments and documents, and to do all other acts, as may be reasonably
necessary to effectuate the terms and provisions of this Lease but which do not
impose on either Party any obligation or liability which is inconsistent with,
in addition to, or in conflict with, any provision of this Lease.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

TRANSCONTINENTAL GAS PIPE LINE

COMPANY, LLC

By:      

Rory L. Miller

Senior Vice President

 

MEADE PIPELINE CO LLC By: WGL Midstream, Inc., its Managing Member By:      

Anthony M. Nee

President

 

12



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF CENTRAL PENN LINE

The Central Penn Line shall consist of the following natural gas pipeline
facilities and equipment. The Parties acknowledge that the specific references
below to mileage and locations reflect Transco’s estimates as of the Effective
Date and that the actual mileages and locations will not be known until Transco
has completed construction of such facilities. Accordingly, promptly following
the in-service date of the Central Penn Line, the Parties shall enter into an
amendment to this Lease, if necessary, to revise this Exhibit A to set forth the
actual mileages and locations of the Central Penn Line.

The Central Penn Line will provide transportation of natural gas from
Susquehanna County, Pennsylvania to Transco’s mainline in Lancaster County,
Pennsylvania. The facilities will include approximately 177 miles of contiguous
greenfield pipeline, two (2) compressor stations, three (3) measurement
facilities, and other appurtenant underground and aboveground facilities.

The Central Penn Line consists of two connected pipeline segments as further
described below:

Central Penn Line North

The Central Penn Line North pipeline facilities will provide transportation of
natural gas from the discharge of WFS’s Zick Station in Susquehanna County to a
point of interconnection with the Central Penn Line South segment in Columbia
County, Pennsylvania. The Central Penn Line North facilities will include:

 

  •  

Approximately 56 miles of thirty (30)-inch diameter pipeline;

 

  •  

One compressor station;

 

  •  

Proposed measurement and regulator stations on the Central Penn Line North at
(1) the discharge side of WFS’s Zick Station in Susquehanna County,
Pennsylvania, (2) the suction side of Transco’s proposed East Wilcox Station in
Susquehanna County, Pennsylvania, and (3) the proposed Springville
Interconnection near milepost 30.6 in Wyoming County, Pennsylvania; and

 

  •  

Appurtenant underground and aboveground facilities.

Central Penn Line South

The Central Penn Line South pipeline facilities will provide transportation of
natural gas from the Central Penn Line North pipeline to an interconnection with
Transco’s mainline in Lancaster County, Pennsylvania at a point called “River
Road.” The Central Penn Line South facilities will include:

 

  •  

Approximately 121 miles of forty-two (42)-inch diameter pipeline;

 

  •  

One compressor station;

 

  •  

A regulator station at the interconnection between the Central Penn Line South
and Transco’s mainline at “River Road”; and

 

  •  

Appurtenant underground and aboveground facilities.